Citation Nr: 0100966	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-16 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to May 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which initially determined that no new 
and material evidence had been submitted to warrant reopening 
a claim of entitlement to service connection for hearing 
loss.  After a hearing before the RO, it was determined that 
new and material evidence had been submitted but, 
nevertheless, that the claim was not well grounded.

Although the veteran's claim of entitlement to non service 
connected pension had been certified for appeal, entitlement 
was granted in a January 2000 rating.  Because the January 
2000 rating decision represents a complete grant of benefit, 
that appellate issue has been resolved by administrative 
action and no longer involves any "questions of law and 
fact" in controversy.  Thus, the Board lacks further 
jurisdiction over that claim.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. §§19.7(b), 20.101 (2000). 


FINDINGS OF FACT

1.  In an unappealed rating decision dated in October 1996, 
the RO denied the veteran entitlement to service connection 
for hearing loss.

2.  That evidence associated with the claims file subsequent 
to the October 1996 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim. 


CONCLUSION OF LAW

1.  The October 1996 RO decision which denied entitlement to 
service connection for a hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000). 

2.  New and material evidence to reopen the claim for service 
connection for hearing loss has not been submitted.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an unappealed rating determination from October 1996, the 
RO, inter alia, denied entitlement to service connection for 
hearing loss, as the evidence failed to demonstrate a hearing 
loss in service or that the then manifested hearing loss was 
related to military service.  Inasmuch as the veteran did not 
perfect a timely appeal, the RO's decision is final.  38 
U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

The Board is mindful that subsequent to a personal hearing 
the RO determined that new and material evidence had been 
submitted; following that determination, the RO denied the 
claim because it was not well grounded because a nexus 
between the current hearing loss and service had not been 
demonstrated.  

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  Notwithstanding, the 
VA shall not reopen a claim that has been disallowed except 
when new and material evidence has been presented.

Nevertheless, the issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.   38 C.F.R. § 3.156(a) 
(2000). 

The evidence of record at the time of the October 1996 rating 
determination consisted of the veteran's service medical 
records which included, inter alia, pure tone thresholds, in 
decibels, on entrance into service in May 1972 as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
15
nr
10
LEFT

10
25
nr
15

Pure tone thresholds, in decibels, on separation from service 
in May 1973 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
25
20
20
LEFT

25
25
10
10

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court") stated that:

Audiometric testing measures threshold 
hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz)); the 
threshold for normal hearing is from 0 to 
20 dB, and higher threshold levels 
indicate some degree of hearing loss . . 
. however, hearing loss does not 
constitute a disability for VA purposes 
when the threshold levels at 500, 1000, 
2000, 3000, and 4000 Hz are all less than 
40 dB and at least three are 25 dB or 
less.

Also of record at the time of the October 1996 rating was a 
VA examination conducted in the same month, which 
demonstrated then existing hearing loss disability within the 
aforesaid regulatory standards but without any association of 
such disability to service.

In the context of the current claim, substantial clinical 
inpatient and outpatient treatment records pertaining 
primarily to a mental disorder have been submitted.  The 
pertinent evidence, however, consists primarily of additional 
audiologic examination results which, while reporting 
continued hearing loss, again fail to associate hearing loss 
to service.  The Board observes the examinations chronicle a 
history of ear infections and additional comment that the 
veteran had a middle ear problem which could improve with 
treatment.  The record also includes the veteran's testimony 
as well as statements from the veteran's mother tending to 
associate his hearing loss to service.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements and those of his mother do not 
serve his claim in a meaningful way, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise), nor do they provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

When the case was previously decided in October 1996, the 
claim failed because the evidence did not demonstrate an 
association between the hearing loss existing in 1996 and 
service, more than 20 years prior thereto.  The evidence 
recently submitted still fails to competently demonstrate an 
association between the veteran's hearing loss and military 
service. 

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
hearing loss, the appeal is denied.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

